DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received November 27, 2020.  Claims 24-26 and 29-34 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Declaration Filed under 37 CFR 1.132
The Declaration of Dr. Channabasavaiah Gurumurthy under 37 CFR 1.132 filed November 27, 2020 is insufficient to overcome the rejection of claims 24-26 and 29-34 based upon 35 USC 103 as set forth in this Office action for the reasons discussed in the response to arguments below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610).
Kunzelmann teaches a method for modifying a target CFTR DNA sequence in a cell comprising introducing a donor DNA sample comprising single stranded DNA (ssDNA) into a human cell (page 865, column 1, last paragraph). Kunzelmann teaches that the ssDNA comprises a 5’ homology arm, exogenous sequence, and a 3’ homology arm (see Figure 1). Kunzelmann teaches that the target cells comprise a 3 bp in-frame deletion of CFTR protein (page 859, column 1, paragraph 1 and Figure 2), but the donor ssDNA fragment comprised a wild type CFTR sequence that encodes a portion of the wild type CFTR protein (page 860, column 1, paragraph 2). Therefore, the homology of the 5’ and 3’ arms was each 100%. Kunzelmann teaches that the ssDNA is 491 nt in length (i.e. between 200 and 10,000 nucleotides in length) (page 865, column 1, paragraph 2). Kunzelmann teaches that the ssDNA is recombined with the target DNA sequence in the cell that resulted in intact chloride ion transport (abstract).
Kunzelmann does not teach applying the method for target gene editing to a mouse embryo to obtain a transgenic mouse or introducing or expressing a nuclease system in the cell under 
However, Chen teaches a method for modifying a target DNA sequence in a cell by introducing a single-stranded DNA (ssDNA) in the cell, the ssDNA comprising an exogenous sequence flanked by a first region (i.e. 5’ homology arm) and second region (i.e. 3’ homology arm) having substantial sequence identity to either side of the targeted cleavage site ([0059]). Chen teaches wherein “substantial sequence identity” is about 90% or about 99% sequence identity with the targeted chromosomal sequence ([0053]). Chen further teaches wherein the ssDNA is between 100 and 1,000 or 1,000 and 10,000 nucleotides in length ([0054]). Chen further teaches introducing a targeting endonuclease into the cell ([0034]) under conditions wherein the nuclease system cuts the target DNA sequence and the ssDNA is recombined with the target DNA sequence ([0030]). 
In addition, Doudna similarly teaches a method of inserting a polynucleotide sequence comprising a donor sequence into target genomic DNA sequence in a cell ([0299]). Doudna teaches achieving this insertion by introducing and expressing a CRISPR-Cas9 system (i.e. nuclease system) ([0008]) in the cell under conditions wherein the nuclease system cuts the target DNA sequence and the donor sequence is integrated with the target sequence ([0024]). Doudna teaches that the CRISPR-Cas9 system is advantageous because it allows for precise targeting of nuclease activity to distinct locations within a target DNA that does not require the design of a new protein for each new target sequence ([0007]). Doudna teaches that the introduction of a double-strand break in cells is advantageous for gene replacement because it activates DNA repair processes including homology-directed repair that utilizes a donor molecule to repair the target DNA at the double-strand break ([0150]). Doudna teaches that by using CRISPR-Cas9 to induce cleavage results in significant increases in the amount of recombination observed, e.g. 10-fold, 50-fold, 100-fold, or more ([0297]). Doudna teaches that the donor sequence is typically not identical to the genomic sequence that it replaces but contains at least one or more single base changes, insertions, 

Kunzelman does not teach “wherein the donor DNA sample does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”.
However, the prior art already provided methods for making ssDNA molecules that lack their complementary nucleic acid sequence. For example, Ellington teaches a method of producing ssDNA by transcribing a DNA template encoding a T7 RNA polymerase promoter operably linked to a nucleotide sequence encoding the ssDNA to provide an RNA transcript, purifying (i.e. isolating) the resultant RNA, reverse transcribing the RNA transcript to synthesize a ssDNA/RNA duplex, and degrading the RNA from the ssDNA/RNA duplex using RNAse H (i.e. an RNA degrading enzyme) to produce a DNA sample comprising an ssDNA molecule, and purifying the remaining ssDNA molecule ([0101]), wherein the donor DNA sample lacks a complementary nucleic acid because the RNA was purified from the DNA template and the complementary RNA was explicitly degraded by the RNAse H.

	It would have been obvious to one of ordinary skill in the art to have modified the method of Kunzelmann by introducing the CRISPR-Cas9 system of Doudna into the cell for the advantage of facilitating the homologous recombination of the ssDNA donor sequence in the target cell genome. One would have been motivated to have done so because each of Chen and Doudna specifically suggest using a targeting nuclease system for the specific and common purpose of integrating an ssDNA molecule into a target DNA. One would have further been motivated to have done so for the advantage of introducing a precise double-strand break in the target CFTR gene sequence thereby activating DNA repair pathways including homology-directed repair of the double-strand break using the ssDNA fragment.
	It further would have been obvious to one of ordinary skill in the art to have produced the ssDNA of Kunzelmann by the process described by Ellington because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Kunzelmann and Ellington teach methods of producing ssDNA. Therefore, one could have simply produced the ssDNA by the method of Ellington instead of the method described by Kunzelmann. One would have been motivated to have done so in view of the simplicity of the steps as described by Ellington.
It further would have been obvious to one of ordinary skill in the art to have obtained a mouse embryo, applied the CRISPR-Cas9 system and ssDNA donor molecule to the mouse embryo, and further transplanted the mouse embryo into the oviducts of a pseudo-pregnant female mouse for the advantage of generating a mouse model as discussed by Doudna. This would have been useful for achieving a mouse model in which a diseased-gene has been corrected, for example.
	To the extent that Doudna does not explicitly recite that an embryo is transplanted into the “oviduct” of a pseudo-pregnant female mouse, given the state of the art of the production of non-human transgenic organisms and the art of mammalian reproduction in general as illustrated by 

Nevertheless, to the extent that Doudna does not explicitly refer to the transplantation of the mouse embryo into the oviducts of a pseudo-pregnant female mouse, Gu similarly teaches obtaining a mouse embryo, editing the mouse embryo genome, and transplanting 2-cell embryos into oviducts of pseudo-pregnant female mice (page 607, column 2, last paragraph).
	It would have been obvious to one of ordinary skill in the art to have made the transgenic mouse according to the method of Gu because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Doudna explicitly suggests the combination introducing donor polynucleotides into target cells using CRISPR-Cas9 for the purposes of generating transgenic mice. Accordingly, one of ordinary skill in the art would have been motivated to have used known methods for the growth and development of such mice such as the method described by Gu. Therefore, one could have used the method of Gu to grow and develop the transgenic mice with a reasonable expectation of success. 

	Regarding claim 25, the recitation “wherein the ratio of the length of the exogenous sequence to the total length of the 5’ homology arm and the 3’ homology arm (exogenous sequence length:homology arm length) is between 1.5:1 and 20:1” specifies a limitation on the relative lengths of the exogenous sequence to the homologous arms. It is clear that the ssDNA fragment of Kunzelmann comprised an “exogenous sequence” because it contains a nucleotide sequence encoding the CFTR wild type sequence including F508, which the target cells did not comprise. Any fragment of Kunzelmann’s ssDNA donor polynucleotide comprising the wild-type sequence 

	Regarding claim 30, the teachings of Kunzelmann, Chen, Doudna, Ellington, and Gu are discussed above as applied to claim 24. To briefly reiterate, the obviousness of modifying the method of Kunzelmann by introducing the CRISPR-Cas9 system of Doudna into an embryo for the advantage of facilitating the homologous recombination of the ssDNA donor sequence in the target embryo genome in view of Chen is discussed above as applied to claim 24. In addition, the obviousness of producing the ssDNA of Kunzelmann by the process described by Ellington is discussed above as applied to claim 24. Furthermore, the obviousness of obtaining an embryo and further transplanting the embryo into the oviducts of a pseudo-pregnant female mouse and obtaining the transgenic mouse from the developed embryo are discussed above. Accordingly, the limitations of claim 30 are met as discussed above as applied to claim 24.

Regarding claims 29, 31, and 33, the embodiment in which the ssDNA is 491 nt in length is addressed above as applied to claim 24.

	Regarding claim 32, the embodiment in which the exogenous sequence encodes a wild type CFTR protein product is discussed above as applied to claim 24.

	Regarding claim 34, the limitations of claim 34 are discussed above as applied to claim 24. In addition, the teachings of Chen regarding the ssDNA molecule having a length between 100-10,000 ([0054]) is discussed above. In addition, Chen teaches wherein the ssDNA comprise homology arms of 50 nt (see [0108]). Furthermore, Doudna further explains that the donor polynucleotide has 25, 50, 100, or 200 or more than 200 nucleotides of sequence homology with the genomic sequence target or any integral value in between to support homology-directed repair ([0299]). Accordingly, the obviousness of these additional limitations is already addressed as discussed above as applied to claim 24.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610), as applied to claim 24 above, and further in view of Premsrirut (Premsrirut et al. (2011) Cell, 145:145-158).
The teachings of Kunzelmann, Chen, Doudna, Ellington, and Gu are discussed above.
Regarding claim 26, Kunzelmann, Chen, Doudna, Ellington, and Gu do not explicitly teach wherein the exogenous sequence encodes an artificial microRNA.
	However, Premsrirut similarly teaches a method of producing transgenic mice (abstract). Premsrirut teaches developing transgenic mice by integrating an exogenous sequence into encoding a shRNA based upon miR-30 (i.e. an artificial microRNA) (page 147, column 1, paragraph 1) in the genome of mouse embryonic stem cells (see page 148, column 1, paragraph 2). Premsrirut teaches that the mir-30 shRNA were capable of reversibly knocking down expression of gene targets (Figure 2). Premsrirut teaches that the system provides a cost-effective and scalable platform for the production of RNAi transgenic mice targeting any mammalian gene (abstract).
.
Response to Arguments
	Applicant’s remarks and the Declaration of Dr. Channabasavaiah Gurumurthy filed November 27, 2020 have been fully considered but are not persuasive or sufficient to overcome the rejection for the following reasons.
	Applicant’s remarks and the Declaration of Dr. Gurumurthy continue to make the assertion that “The inventors were the first to disclose a method for synthesizing and using relatively long ssDNAs greater than 200 bases in length as donor DNA for genome editing” (see remarks on page 9, and paragraph 6 and 22 of the Declaration).
	These arguments and assertions have been fully considered but are not persuasive because it remains unsupported by objective factual evidence. Applicants have submitted zero evidence that supports this assertion. Indeed, whether Applicants were “the first” as asserted cannot be directly supported by objective evidence. One cannot prove the non-existence of a prior reduction to practice. This is a logical fallacy. Nevertheless, Kunzelman is objective evidence of a prior reduction to practice of “synthesizing and using relatively long ssDNAs greater than 200 bases in length as donor DNA for genome editing”, effectively disproving Applicant’s assertion. Applicant’s continuous pursuit of a logical fallacy remains ineffective and counterproductive. Accordingly, any reliance on the cited publication documents (see remarks on pages 9-25) as evidence of Applicant’s being “the first” is ineffective.
	Applicant’s remarks further argue “The Claimed Methods Which Utilize a Relatively Long ssDNA as a Donor DNA for Genome Editing Have an Improved Success Rate for Genome Editing Relative to Other Methods That Do Not Utilize a Relatively Long ssDNA and Address a Long-Felt 
These arguments and the Gurumurthy Declaration have been fully considered but are not persuasive or sufficient to overcome the rejection. MPEP 716.04 discusses the criteria for establishing a long felt need, stating that “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art…Second, the long-felt need must not have been satisfied by another before the invention by applicant…Third, the invention must in fact satisfy the long-felt need.”  In the instant case, the “long-felt need” as asserted by Applicant’s is “improved methods for obtaining transgenic animals”. However, this need of “improved methods for obtaining transgenic animals” was already satisfied in the art. For example, Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) states “we employed electroporation as a means to deliver the CRISPR/Cas9 components, including Cas9 messenger RNA, single-guide RNA, and donor oligonucleotide, into mouse zygotes and recovered live mice with targeted nonhomologous end joining and homology-directed repair mutations with high efficiency” (abstract). Qin further explains that the donor oligonucleotide is ssDNA comprising 5’ and 3’ homologous arms (see paragraph spanning pages 426 and 427) and obtaining transgenic mice with 100% NHEJ efficiency and >30% HDR efficiency (see page 427, column 1). These efficiencies are not meaningfully different than those described by the specification (see instant Table 1, for example). Accordingly, because the prior art already realized the method for making mouse embryos by using CRISPR-Cas9 to deliver ssDNA by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 

Claims 24-26 and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 26-28, 30-35 of copending Application No. 15/828,979 in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), Gu (Gu et al. (2011) Nature, 477:606-610), and Premsrirut (Premsrirut et al. (2011) Cell, 145:145-158).
The copending claims teach a method of introducing a long ssDNA donor molecule into a cell and a nuclease system in a target cell. The copending claims teach that the ssDNA donor molecule has 5’ and 3’ homology arms flanking an exogenous sequence, wherein the 5’ and 3’ homology arms have sequence homology to a target DNA sequence in the target cell. The copending claims teach wherein the nuclease system cuts the target DNA sequence and the ssDNA donor molecule is recombined with the target DNA sequence and transplanting the donor cell into the subject. Accordingly, there is substantial overlapping subject matter between the instant claims and the copending claims.
The copending claims do not teach wherein the cell is a mouse embryo that is further transplanted into the oviducts of a pseudo-pregnant female mouse and obtaining the transgenic mouse developed from the mouse embryo.
However, the teachings of Kunzelmann, Chen, Doudna, Ellington, Gu, and Premsrirut are discussed above.

For additional teachings of the instant claims, see the copending claims. To the extent that there are limitations not otherwise provided for by the copending claims, these limitations have been addressed above in view of the cited prior art. Given the substantially similar subject matter of the copending claims, it would have been obvious to have modified the subject matter of the copending claims to arrive at the instant claims for substantially the same reasoning as discussed above.
This is a provisional nonstatutory double patenting rejection.

Relevant Prior Art
Maresca (US 2011/0165630) describes the method for generating single stranded nucleic acid from a double-stranded nucleic acid through the preferential degradation of one strand (see claim 1). Maresca teaches wherein the nucleic acid is DNA and the length of the single-stranded DNA 1 to more than 1 kb in length ([0056]). Maresca further teaches that the ssDNA serves as a homologous recombination template and comprises 5’ and 3’ complementary regions ([0094]).

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 26, 2021